DETAILED ACTION
Claims 21-41 are pending. Claims 1-20 are canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the portion of the signor verification information" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 25, 28-30, 32 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Follis (US Pub No. 2016/0048696).
Regarding independent claim 21, Follis teaches a method, comprising: receiving an indication of initiation of an electronic signature process for an electronic document, the electronic document requiring a witness to verify signor verification information comprising one or more identification parameters (Follis, page 13, paragraphs 0107-0108 and page 7, paragraph 0058; receive document to be signed with attestation requirement for witness; page 3, paragraph 0029 and page 15, paragraph 0122; witness confirming signers acceptable identification); specifying contact information associated with a witness to verify at least one of the one or more identification parameters (Follis, page 13, paragraph 0109 and page 7, paragraph 0058; identify witness); transmitting, to the witness, at least an indicator of the signor verification information to be verified (Follis, page 3, paragraph 0029 and page 15, paragraphs 0121-0122; signer identification is presented to witness); receiving an indication that the witness has verified at least one identification parameter of the one or more identification parameters from the signor verification information (Follis, page 3, paragraph 0029, page 15, paragraphs 0121-0122 and page 16, paragraph 0141; witness confirming signers acceptable identification); and responsive to receiving the indication that the witness has verified the at least one identification parameter, enabling the electronic document for electronic signature (Follis, page 15, paragraph 0123; present document to signer).
Regarding claim 22, Follis teaches the method wherein enabling the electronic document for electronic signature comprises transmitting a uniform resource locator (URL) associated with the electronic document to a signor for electronic signature (Follis, page 15, paragraphs 0121-0123 and page 16, paragraph 0135; link to webpage for document).
Regarding claim 23, Follis discloses the method wherein receiving the indication that the witness has verified the at least one identification parameter comprises receiving an attestation from the witness indicating that the witness verified the at least one of the one or more identification parameters (Follis, page 3, paragraph 0029 and page 15, paragraphs 0121; confirmation from witness).
Regarding claim 25, Follis teaches the method wherein the indication that the witness has verified the at least one identification parameter comprises one or more of a picture, biometric information, or an identification card to confirm an identity of a signor (Follis, page 15, paragraph 0122).
Regarding claim 28, Follis teaches the method wherein enabling the electronic document for electronic signature comprises transmitting a uniform resource locator (URL) associated with the electronic document to a signor for electronic signature (Follis, page 15, paragraphs 0121-0123 and page 16, paragraph 0135).
Regarding independent claim 29, Follis teaches a method, comprising: receiving an indication of initiation of an electronic signature process for an electronic document, the electronic document requiring a witness to verify signor verification information comprising one or more identification parameters (Follis, page 13, paragraphs 0107-0108 and page 7, paragraph 0058; receive document to be signed with attestation requirement for witness; page 3, paragraph 0029 and page 15, paragraph 0122; witness confirming signers acceptable identification); specifying contact information associated with a witness to verify at least one of the one or more identification parameters (Follis, page 13, paragraph 0109 and page 7, paragraph 0058; identify witness); transmitting, to the witness, at least an indicator of the signor verification information to be verified (Follis, page 3, paragraph 0029 and page 15, paragraphs 0121-0122; signer identification is presented to witness); receiving an indication that the witness has verified at least one identification parameter of the one or more identification parameters from the signor verification information (Follis, page 3, paragraph 0029, page 15, paragraphs 0121-0122 and page 16, paragraph 0141; witness confirming signers acceptable identification); and responsive to receiving the indication that the witness has verified the at least one identification parameter, providing the electronic document to a signor for electronic signature (Follis, page 15, paragraph 0123; present document to signer).
Regarding claim 30, Follis discloses the method wherein receiving the indication that the witness has verified the at least one identification parameter comprises receiving an attestation from the witness indicating that the witness verified the at least one of the one or more identification parameters (Follis, page 3, paragraph 0029 and page 15, paragraphs 0121; confirmation from witness).
Regarding claim 32, Follis teaches the method wherein the indication that the witness has verified the at least one identification parameter comprises one or more of a picture, biometric information, or an identification card to confirm an identity of a signor (Follis, page 15, paragraph 0122).
Regarding claim 35, Follis teaches the method wherein enabling the electronic document for electronic signature comprises transmitting a uniform resource locator (URL) associated with the electronic document to a signor for electronic signature (Follis, page 15, paragraphs 0121-0123 and page 16, paragraph 0135).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over by Follis (US Pub No. 2016/0048696) in view of Saylor et al. (US Patent No. 9,166,986).
Regarding claim 24, Follis teaches each and every claim limitation of claim 21. 
Follis does not explicitly teach the method wherein receiving the indication that the witness has verified the at least one identification parameter comprises: receiving location information associated with the witness; and determining that a distance between the witness and a signor is less than a threshold distance.
Saylor teaches wherein receiving the indication that the witness has verified the at least one identification parameter comprises: receiving location information associated with the witness; and determining that a distance between the witness and a signor is less than a threshold distance (Saylor, column 19, lines 37-51, column 7, lines 40-59 and column 8, lines 45-58; document owner client devices receives the code from the witness which was received from the server). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Follis in view of Romney with the teachings of Saylor for the witness credential representation to be provided as a QR code for verification to provide the advantage of secure transmission of encoded information for document verification (Saylor, column 6, lines 6-20).
Regarding claim 30, Follis teaches each and every claim limitation of claim 29. 
Follis does not explicitly teach the method wherein receiving the indication that the witness has verified the at least one identification parameter comprises: receiving location information associated with the witness; and determining that a distance between the witness and a signor is less than a threshold distance.
Saylor teaches wherein receiving the indication that the witness has verified the at least one identification parameter comprises: receiving location information associated with the witness; and determining that a distance between the witness and a signor is less than a threshold distance (Saylor, column 19, lines 37-51, column 7, lines 40-59 and column 8, lines 45-58; document owner client devices receives the code from the witness which was received from the server). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Follis in view of Romney with the teachings of Saylor for the witness credential representation to be provided as a QR code for verification to provide the advantage of secure transmission of encoded information for document verification (Saylor, column 6, lines 6-20).

Allowable Subject Matter
Claim 26-27 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36-41 are allowed.
Examiner’s Reason for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art Ross et al. (US Patent No. 7,734,925) discloses a method for generating a certified electronic document that includes receiving identification information associated with a signatory user from a computer. From the same computer, identification information associated with a notary user is also received. Authentication of the notary is perform based on the notary identification information and notary physical location. At least one electronic document that requires certification is identified on a display. A first user command is received from the computer identifying the assent of the signatory user to the execution of the at least one electronic document. A second user command is received from the computer identifying the assent of the notary user to the certification of the at least one electronic document. Official indicia associated with the notary user is applied to the at least one electronic document to create at least one certified document. (Ross, Abstract and column 23, lines 16-48) and Carmichael et al. (US Pub No. 2003/0177360) discloses a process for notarizing at least one document, by a client in the presence of a notary, comprising the steps of registering the notary, the client and the at least one document, from a local workstation coupled to a central office via a global communication network, to provide for assigning at least one respective encryption key for identifying each of the notary, the client and the at least one document to be notarized; associating in a first database in the central office, the respective encryption keys of the client with the notary and with the at least one document; generating a transaction code, based on the step of associating the respective encryption keys, for authorizing execution of the at least one document to provide the notarizing; executing the at least one document; and embedding selected ones of the respective encryption keys together with a notary seal in the at least one document. (Carmichael, Abstract), however, the prior art taken alone or in combination does not teach or suggest “transmitting, to a signor, one or more witness qualifications, wherein the witness must satisfy the one or more witness qualifications; and verifying based on the received indication, that the witness meets the one or more witness qualifications prior to enabling the electronic document for electronic signature.” (claims 26 and 33) “transmitting, using the communication interface, a second code associated with the document to the signor electronic device, wherein the second code comprises a signor identifier associated with the signor and the electronic signature of the signor, wherein the second confirmation is 5based on the second code, wherein the witness electronic device is configured to receive the second code based on an interaction between the signor electronic device and the witness electronic device” (claims 3 and 17) and “transmitting one or more witness qualifications, wherein a witness to the electronic document must satisfy the one or more witness qualifications; receiving an indication of a witness to verify at least one of the one or more identification parameters; transmitting, to the witness, at least an indication of the signor verification information to be verified; receiving an indication that the witness has verified at least one identification parameter of the one or more identification parameters from the signor verification information; determining, based on the indication that the witness has verified the at least one identification parameter, that the witness satisfies the one or more witness qualifications; and responsive to receiving the indication that the witness has verified the at least one identification parameter and determining that the witness satisfies the one or more witness qualifications, making the electronic document available for electronic signature” (claim 36), in combination with the rest of the claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/             Primary Examiner, Art Unit 2437